Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on November 22, 2021.
3.	Claims 1-7 and 9-14 are pending in this application.
4.	Claims 1 has been amended. New claims 13 and 14 are presented for examination. Claim 8 has been canceled.
Priority
5.	Applicant has provided written authority for access to the foreign priority application CN 201911032537.5 filed on October 28, 2019, pursuant to 37 CFR § 1.41(h)(1), and such authorization had been accepted by the Office. Please refer to Application Data Sheet filed on March 31, 2020 and the Corrected Filing Receipt mailed on June 10, 2020. 

Allowable Subject Matter
6.	Claims 1-7 and 9-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
        “wherein the vapor generating component comprises a gas cavity and a plurality of columns of air outlets arranged on an upper surface of the gas cavity; the air outlets in each column are arranged in a radial direction, and distances from respective air outlets in each column to a central axis of the display device are different from each other”, along 
Claim 13 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
“wherein a focal length of each lens is:
                        
                            f
                            =
                            
                                
                                    
                                        
                                            
                                                A
                                                -
                                                B
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                             
                            ×
                             
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            a
                                            r
                                            c
                                            
                                                
                                                    tan
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    A
                                                                    -
                                                                    B
                                                                
                                                                
                                                                    d
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            +
                                            θ
                                        
                                    
                                
                            
                        
                    ;
wherein A is a height of an image point, B is a height of an optical center, θ is a tilt angle of an array substrate where a pixel is located, d is a distance from the image point to an image plane, and                         
                            f
                        
                     is a focal length of a lens; an edge of one side of each lens is aligned with a corresponding pixel edge, and a distance k from the optical center to the pixel is:
                        
                            k
                            =
                            
                                
                                    
                                        
                                            
                                                A
                                                -
                                                B
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                             
                            ×
                             
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            a
                                            r
                                            c
                                            
                                                
                                                    tan
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    A
                                                                    -
                                                                    B
                                                                
                                                                
                                                                    d
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            +
                                            θ
                                        
                                    
                                
                            
                        
                    ”, along with all the other limitations as recited in claim 13(Please refer to Non-final rejection filed on August 20, 2021).

Claim 14 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the features of:
“wherein a plurality of nozzles are on the rotating disk, the plurality of nozzles are on both sides of a set reference line, a distance between respective nozzle on each side of the set reference line and a center point of the rotating disk increases along a direction of rotation”, along with all the other limitations as recited in claim 14(Please refer to Non-final rejection filed on August 20, 2021).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482